Title: To John Adams from William Lee, 10 May 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles. 10 May 1780
     
     I have had the pleasure of receiving your favor of the 29th. Ultimo, since which the Enemy have furnish’d us with such intelligence relative to affairs at Chas. Town and New York as they choose to publish, but I understand in General, that they are very greatly alarm’d for the very defenceless State in which N. York has been left and the extreme doubtfulness of Clintons success in his attempt against Chas. Town. It is tho’t, that if the American Naval Force and Fort Sullivan can prevent the Enemies Ships of War from approaching the Town, Clinton will be obliged to relinquish the attempt; however the operations in the South must be concluded by this time, and if Genl. Washington and the Eastern States are not alert in commencing their operations against N. York, the Enemy may get back there before any thing effectual is done.
     I shall be happy to hear that Monsr. Teirnay has not met with Graves and Walsingham, as they all sail’d with the same wind; for the latter have nearly double Monsr. Teirnays force in Ships of the Line. The British channel fleet for this year is reckon’d at 34 to 37 Ships of the Line, but I think it very certain that they cannot have 30, if their first West India fleet does not get home safe, without molestation as usual. I cannot conceive how a ship of the line, a 50 Gun Ship and 5, or 6, Frigates cou’d be better employed than in cruising pretty far in the Bay of Biscay and somewhat North South of Cape Clear, to intercept the W. India Fleet.
     We shall soon see whether there is any true metal left in England for after the late proceedings in the H. of Commons and Lords, if they continue quiet, I think all the world must allow, that their Liberties and the popular part of their constitution are totally gone.
     They talk, loudly every where of Peace with America, in the old foolish strain, on condition of America uniting with them against F. and S.
     When a whole People can talk so ridiculously, it is a decisive proof that they have as little common sense, as common virtue and honesty among them, and nothing but some hearty drubings can bring them to reason.
     The Dutch it seems are not unanimous about the measures they ought to take; for the Province of Zealand according to Custom, is somewhat restive. One would be apt to think, these People were of a very mulish nature, that is the most apt to stand still, the more they are kick’d and cuff’d. Surely Spain will exert its influence to prevail on Portugal to shut her Ports against all Ships of War and arm’d vessels, of every Nation, for under her present system of neutrality the Ports of Portugal are as advantagious to our Enemies as most of the ports of G. Britain and infinitely more injurious to the trade of Spain; while they are of no kind of use to France, Spain or America. If Portugal will not agree to this, it seems to me that it would be proper in Congress, as a prelude to more serious measures, to prohibit by a public resolution, any productions of Portugal from being admitted or consum’d in any of the United States.
     I have the Honor to be Dr. Sir yrs. &c.
     
      P.S. I fancy you know the Name of the Gentlemans Correspondent at the Hague, that you wish to be informd of, because I beleive you correspond with the same person.
     
    